Citation Nr: 0839085	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2006 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral hearing loss was manifested by no more than Level 
III impairment in the right ear, and no more than Level III 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, 4.87, 4.1 Diagnostic Code (DC) 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Notice and Assistance

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  In an October 
2008 Informal Hearing Presentation, the veteran's 
representative requested that the claim be remanded for 
proper notice.  Although the veteran received inadequate 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores, 22 Vet. App. at 49.  A remand is not necessary.  

In an August 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected bilateral hearing loss, the evidence must show that 
his condition "ha[d] worsened enough to warrant the payment 
of a greater evaluation."  The letter also explained that 
the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The January 2007 
statement of the case explained the criteria for the next 
higher disability rating available for the service-connected 
bilateral hearing loss under the applicable diagnostic code.  
The January 2007 statement of the case also provided the 
veteran with the applicable regulations relating to 
disability ratings for his service-connected bilateral 
hearing loss, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  The claim was readjudicated in a May 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the veteran what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, afforded the veteran 
audiological examinations in August 2006 and May 2007, and 
assisted the veteran in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file, and the veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The veteran filed a claim for increased rating in July 2006 
and that claim was denied by the RO in an October 2006 rating 
decision, that is the subject of the present appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes VA 
outpatient treatment records from July 2005 to August 2006, a 
VA audiological examination in August 2006, a private 
audiological examination in February 2007, and a second VA 
audiological examination in May 2007.

In the present case, during the course of treatment for his 
service-connected bilateral hearing loss, the veteran 
received outpatient treatment from the VA during July 2005 to 
August 2006.  The treatment reports indicate that the veteran 
primarily sought assistance with his hearing aids.   

Subsequently, the veteran underwent a VA audiological 
examination in August 2006.  This examination revealed the 
following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
45
75
80
65
LEFT
40
60
85
90

Based upon the above findings, the veteran's puretone average 
for his right ear was recorded as 67.  His puretone average 
for his left ear was recorded as 69.  Speech recognition was 
96 percent for his right ear and 92 percent for the left ear.  

The findings of the aforementioned VA examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  Specifically, the veteran's 
right ear manifests an average puretone threshold of 67 
decibels, with a 96 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level II impairment.  The veteran's left ear 
manifests an average puretone threshold of 69 decibels, with 
a 92 percent speech discrimination, reference to       38 
C.F.R. § 4.85, Table VI, shows his left ear hearing loss to 
be Level II impairment.  These results applied to Table VII 
reveal a noncompensable evaluation.  In addition, neither ear 
demonstrates an exceptional pattern of hearing impairment 
under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b) are 
not applicable.  

The veteran underwent a private audiological examination in 
February 2007.  The audiologist reported the findings as 
follows:  The veteran's puretone average for his right ear 
was recorded as 47.  His puretone average for his left ear 
was recorded as 45.  Speech recognition under the Maryland 
CNC test was 76 percent for his right ear and 76 percent for 
the left ear.  

The findings of the February 2007 private audiological 
examination as applied to the rating criteria for hearing 
impairment do not enable a compensable evaluation for 
bilateral hearing loss.  Specifically, the veteran's right 
ear manifests an average puretone threshold of 47 decibels, 
with a 76 percent speech discrimination, reference to 38 
C.F.R. § 4.85, Table VI, shows his right ear hearing loss to 
be Level III impairment.  The veteran's left ear manifests an 
average puretone threshold of 45 decibels, with a 76 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows his left ear hearing loss to be Level III 
impairment.  These results applied to Table VII reveal a 
noncompensable evaluation.  The evidence of record is 
insufficient for the purposes of evaluation regarding an 
exceptional pattern of hearing impairment under Table VIA, as 
the audiologist did not report puretone thresholds at each of 
the specified frequencies.  The report included audiometric 
findings of pure tone hearing threshold levels that are shown 
in graphic form instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Thus, using those test results, there may not be 
a determination as to whether the provisions of 38 C.F.R. §§ 
4.86(a) and 4.86(b) are applicable.  

The veteran underwent a second VA audiological examination in 
May 2007.  This examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
45
70
80
70
LEFT
40
60
80
85

Based upon the above findings, the veteran's puretone average 
for his right ear was recorded as 66.  His puretone average 
for his left ear was recorded as 66.  Speech recognition was 
96 percent for his right ear and 96 percent for the left ear.  

The findings of the May 2007 VA examination as applied to the 
rating criteria for hearing impairment show that the criteria 
for an initial compensable evaluation for bilateral hearing 
loss have not been met.  Specifically, the veteran's right 
ear manifests an average puretone threshold of 66 decibels, 
with a 96 percent speech discrimination, reference to 38 
C.F.R. § 4.85, Table VI, shows his right ear hearing loss to 
be Level II impairment.  The veteran's left ear manifests an 
average puretone threshold of 66 decibels, with a 96 percent 
speech discrimination, reference to       38 C.F.R. § 4.85, 
Table VI, shows his left ear hearing loss to be Level II 
impairment.  These results applied to Table VII reveal a 
noncompensable evaluation.  In addition, neither ear 
demonstrates an exceptional pattern of hearing impairment 
under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b).  

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

In the October 2008 written argument, the veteran's 
representative requested that the claim be remanded for 
another examination because the findings reported by the 
private audiologist were markedly different from those 
reported on VA examination.  As noted previously, the private 
audiologists report was provided in graphic form and the 
Board is precluded from interpreting that information.  
Nevertheless, the audiologist included a narrative summary 
which provided data which was considered for rating purposes, 
but which resulted in a noncompensable rating.  The 
representative has not submitted any evidence or argument 
that the August 2006 and May 2007 VA examinations were 
inadequate.  The examination reports included a recitation of 
the veteran's subjective complaints and pure tone audiometry 
and speech discrimination tests, in accordance with 38 C.F.R. 
§ 4.85.  The Board finds the examination reports adequate for 
rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007). 

In sum, the evidence of record does not demonstrate a 
compensable evaluation for bilateral hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the 
appellant receiving an increased rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


